DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/091,749, application filed on 11/06/2020.  Claims 1-20 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 11/06/2020, and 08/03/2021, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 10, 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US PG Pub No. 2009/0224749) in view of Leung et al. (US PG Pub No. 2003/0211700).

7.          With respect to claim 1, Tsunoda teaches:
A critical dimension measurement system (see measurement by a critical dimension scanning electron microscope, para 11), comprising: 
a voltage measurement circuit configured to measure potentials of mask patterns of a photomask (see measuring electric potentials of photomask, para 44); 
a control circuit including an information storage circuit configured to store distribution information on the potentials of the mask patterns, measured by the voltage measurement circuit, and information on layout patterns corresponding to the mask patterns of the photomask (see controlling measurement for calculating or determining electric potential distribution of a photomask, para 16).
Tsunoda appears to be silent regarding: 
a critical dimension measurement circuit configured to operate, by the control circuit, in a first measurement mode and a second measurement mode running for a 
However, Leung teaches:
a critical dimension measurement circuit configured to operate, by the control circuit, in a first measurement mode and a second measurement mode running for a shorter time than the first measurement mode, and to measure critical dimensions of the mask patterns (see plurality of critical dimension test marks across different patterns of a wafer, Abstract; see faster (faster analysis) process for measuring critical dimension variations than other methods, para 9; faster methods for critical dimension analysis than conventional measurement methods, para 11).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the different critical measurement points across different patterns of a semiconductor photomask as taught in Leung, into the electric potential distribution as taught by Tsunoda for at least the following reason(s): the electric potential distribution information improves Leung’s ability to provide accurate and fast determinations of critical dimensions, as suggested by Tsunoda, since Tsunoda suggests that the electric potential distribution is used in a process involving a critical dimension measurement analysis (see Tsunoda, para 11, 28-33, 50-52, discussing electric potential distribution used in measuring critical dimension process).

8.          With respect to claim 10, Tsunoda teaches:
(see measurement by a critical dimension scanning electron microscope, para 11); 
a control circuit including an information storage circuit configured to store distribution information on the potentials of the mask patterns measured by the surface potential measurement circuit; (see controlling measurement for calculating or determining electric potential distribution of a photomask, para 16).
Tsunoda appears to be silent regarding: 
a critical dimension measurement circuit configured to exchange an electrical signal with the control circuit to measure critical dimensions of the mask patterns of the photomask, transferred from the surface potential measurement circuit, in a default measurement mode and a simple measurement mode running for a shorter time than the default measurement mode, using the distribution information on the potentials of the mask patterns.
However, Leung teaches:
a critical dimension measurement circuit configured to exchange an electrical signal with the control circuit to measure critical dimensions of the mask patterns of the photomask, transferred from the surface potential measurement circuit, in a default measurement mode and a simple measurement mode running for a shorter time than the default measurement mode, using the distribution information on the potentials of the mask patterns (see plurality of critical dimension test marks across different patterns of a wafer, Abstract; see faster (faster analysis) process for measuring critical dimension variations than other methods, para 9; faster methods for critical dimension analysis than conventional measurement methods, para 11).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the different critical measurement points across different patterns of a semiconductor photomask as taught in Leung, into the electric potential distribution as taught by Tsunoda for at least the following reason(s): the electric potential distribution information improves Leung’s ability to provide accurate and fast determinations of critical dimensions, as suggested by Tsunoda, since Tsunoda suggests that the electric potential distribution is used in a process involving a critical dimension measurement analysis (see Tsunoda, para 11, 28-33, 50-52, discussing electric potential distribution used in measuring critical dimension process).

9.          With respect to claim 14, Tsunoda teaches:
wherein the surface potential measurement circuit includes: a first stage configured to have the photomask placed thereon (see stage where photomask is on for inspection, para 36); and 
a surface measurement device including at least two probes configured to contact surfaces of the mask patterns of the photomask placed on the first stage (see electric potential sensors and probe, para 51).

10.          With respect to claim 17, Tsunoda teaches:
(see electric potential sensors and probe, para 51; see electric potential sensors and probe, para 51).
Tsunoda appears to be silent regarding: 
a critical dimension measurement circuit configured to measure critical dimensions of the mask patterns, transferred from the surface potential measurement circuit, in a default measurement mode and a simple measurement mode running for a shorter time than the default measurement mode, using distribution information on the measured potentials of the mask patterns.
However, Leung teaches:
a critical dimension measurement circuit configured to measure critical dimensions of the mask patterns, transferred from the surface potential measurement circuit, in a default measurement mode and a simple measurement mode running for a shorter time than the default measurement mode, using distribution information on the measured potentials of the mask patterns (see plurality of critical dimension test marks across different patterns of a wafer, Abstract; see faster (faster analysis) process for measuring critical dimension variations than other methods, para 9; faster methods for critical dimension analysis than conventional measurement methods, para 11).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated the different critical measurement points across different patterns of a semiconductor photomask as taught in Leung, into the electric potential distribution as taught by Tsunoda for at least the following reason(s): the (see Tsunoda, para 11, 28-33, 50-52, discussing electric potential distribution used in measuring critical dimension process).

11.          With respect to claim 18, Leung teaches:
wherein the default measurement mode includes further performing at least one of autofocusing and pattern matching (see auto-focusing, para 33).

12.          With respect to claim 19, Tsunoda teaches:
wherein, among the potentials of the mask patterns, a potential of the first mask pattern is substantially the same as a potential of the second mask pattern (see para 11,. 25-32, 52).

Allowable Subject Matter
13.	Claims 2-5, 6-8, 9, and 11-13, 15-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


wherein the control circuit classifies measurement sites of the photomask as a first measurement site and a second measurement site, using the distribution information on the potentials of the mask patterns and the information on the layout patterns, and the information storage circuit of the control circuit stores information on the first measurement site and the second measurement site (??).

15.          With respect to claim 6, and 7-8 which depend therefrom, the prior art of record fails to teach the particular combination of limitations as recited in claim 6, as follows:
wherein the voltage measurement circuit includes: a first stage configured to have the photomask placed thereon; and a voltage measurement device including at least two probes configured to contact surfaces of the mask patterns of the photomask placed on the first stage.

16.          With respect to claim 9, the prior art of record fails to teach the particular combination of limitations as recited in claim 9, as follows:
wherein photomask further comprises a substrate, and wherein the mask patterns is on the substrate, and
 wherein each of the mask patterns comprises a compound of molybdenum (Mo) and silicon (Si).

17.          With respect to claim 11, and 12-13 which depend therefrom, the prior art of record fails to teach the particular combination of limitations as recited in claim 11, as follows:
wherein the default measurement mode includes performing autofocusing and pattern matching on a first mask pattern of the mask patterns and measuring critical dimensions of the first mask pattern, and the simple measurement mode includes performing one or neither of autofocusing and pattern matching on a second mask pattern of the mask patterns and measuring critical dimensions of the second mask pattern.

18.	With respect to claim 15, and 16 which depends therefrom, the prior art of record fails to teach the particular combination of limitations as recited in claim 15, as follows:
 wherein the critical dimension measurement circuit includes: a second stage configured to have the photomask placed thereon; an electron beam irradiation device configured to irradiate, with an electron beam, the mask patterns within measurement sites of the photomask placed on the second stage; and a detector configured to detect secondary electrons generated by irradiating the mask patterns of the photomask with the electron beam.

19.	With respect to claim 20, the prior art of record fails to teach the particular combination of limitations as recited in claim 20, as follows:
wherein the surface potential measurement circuit includes: a first stage configured to have the photomask placed thereon; and a surface measurement device including at least two probes configured to contact surfaces of the mask patterns of the photomask placed on the first stage, and wherein the critical dimension measurement circuit includes: a second stage configured to have the photomask placed thereon; an electron beam irradiation device configured to irradiate, with an electron beam, the mask patterns within measurement sites of the photomask placed on the second stage; and a detector configured to detect secondary electrons generated by irradiating the mask patterns of the photomask with the electron beam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851